                                                        Entered on Docket
                                                        March 20, 2019
                                                        EDWARD J. EMMONS, CLERK
                                                        U.S. BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF CALIFORNIA



 1   ARASTO FARSAD (SBN: 273118)                  Signed and Filed: March 19, 2019
     NANCY WENG (SBN: 251215)
 2   FARSAD LAW OFFICE, P.C.
     2905 Stender Way, Suite 76
 3   Santa Clara, CA 95054
     Telephone: 408-641-9966                      ________________________________________
 4   Fax: 408: 866-7334                           DENNIS MONTALI
                                                  U.S. Bankruptcy Judge
     Farsadlaw1@gmail.com
 5
     Attorney for Debtor(s)
 6

 7

 8

 9                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF CALIFORNIA
10

11
                                                    )       Case No. 18-31311 DM
12   In re:                                         )
                                                    )       Chapter 11
13   MASAZUMI INOUE,                                )
                                                    )       ORDER CONFIRMING CHAPTER 11 PLAN
14                                                  )       DATED FEBRUARY 2, 2019
                       Debtor(s),                   )
15                                                  )       Date: March 14, 2019
                                                    )       Time: 10:00 a.m.
16                                                  )       Place: 450 Golden Gate Ave. San Francisco,
                                                    )       CA
17                                                  )       Before: Honorable Dennis Montali
                                                    )
18                                                  )
                                                    )
19                                                  )
20

21            On March 14, 2019 at 10:00 a.m., before the Honorable Judge Dennis Montali, the Court
22   held a hearing on final approval of the above-captioned Debtor’s Disclosure Statement and
23   confirmation of the above-captioned Debtor’s Plan of Reorganization dated February 2, 2019
24   (the “confirmation hearing”). Present for the Debtor was Debtor’s counsel, Nancy Weng, of

25
     Farsad Law Office, P.C., the debtor, Masazumi Inoue, and counsel for Specialized Loan
     Servicing, LLC (“SLS”), Dane Exnowski.
26
         After review of the ballot summary as well as statements made on the record, the Court
27
     determined that confirmation of the Debtor’s plan was appropriate as the Debtor has proven by
28

                                                        1



     Case: 18-31311       Doc# 47    Filed: 03/19/19         Entered: 03/20/19 10:58:57     Page 1 of 3
     preponderance of the evidence that the Debtor’s plan of reorganization meets all the
 1
     requirements of 11 U.S.C. § 1129 et. seq. Therefore, it is hereby ORDERED:
 2
        The Disclosure Statement and Chapter 11 Plan dated February 2, 2019 and filed as
 3
     ECF/Docket No.36 is CONFIRMED;
 4
        Payment to Class 2 creditors shall be made on the effective date;
 5
        Insurance and taxes for payments under the Chapter 11 Plan to secured creditor SLS shall
 6      remain escrowed;
 7      Accordingly, the plan under chapter 11 of the Bankruptcy Code filed by Masazumi Inoue,
 8   Debtor and Debtor in Possession and it having been determined after hearing on notice that the
 9   requirements for confirmation set forth in 11 U.S.C. §1129 et. seq. have been satisfied;

10
                                           ***END OF ORDER***
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2



     Case: 18-31311      Doc# 47     Filed: 03/19/19     Entered: 03/20/19 10:58:57         Page 2 of 3
 1                                    COURT SERVICE LIST
 2                                     ***no mail service***
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3



     Case: 18-31311   Doc# 47   Filed: 03/19/19   Entered: 03/20/19 10:58:57   Page 3 of 3
